EXHIBIT 12 CROWN HOLDINGS, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Twelve months ended Twelve months ended 12/31/2009 12/31/2008 Computation of Earnings: Income before income taxesand equity earnings $459 $442 Adjustments to income Add:Distributed income from less than 50% owned companies 2 2 Add:Fixed charges as presented below 268 323 Subtract:Interest capitalized 0 0 Add:Amortization of interest previously capitalized 0 0 Earnings $729 $767 Computation of fixed charges: Interest incurred $237 $291 Amortization of debt related costs 10 11 Portion of rental expense representative of interest (1) 21 21 Interest capitalized 0 0 Total fixed charges $268 $323 Ratio of earnings to fixed charges 2.7 2.4 (1) One-third of net rent expense is the portion deemed representative of the interest factor.
